Supreme Court
OF
NeEvaDA

(0) 19ST ogo

138 Nev., Advance Opinion 74
IN THE SUPREME COURT OF THE STATE OF NEVADA

HAMZA ZALYAUL, No. 83334

Appellant, “
YS. a ‘ : =
THE STATE OF NEVADA, riLED Q
Respondent. S

NOV 232007 3

 

 

Appeal from a judgment of conviction, pursuant to a guilty plea,
of attempted sexual assault. Eighth Judicial District Court, Clark County;
Tara D. Clark Newberry, Judge.

Vacated.

Nevada Defense Group and Damian Robert Sheets, Baylie A. Hellman,
Kelsey L. Bernstein, and Alexis E. Minichini, Las Vegas,
for Appellant.

Aaron D. Ford, Attorney General, Carson City; Steven B. Wolfson, District
Attorney, Robert A. Stephens, Chief Deputy District Attorney, and John T.
Afshar, Deputy District Attorney, Clark County,

for Respondent.

 

BEFORE THE SUPREME COURT, HARDESTY, STIGLICH, and
HERNDON, JJ.

OPINION
By the Court, HARDESTY, J.:

In this appeal, we consider whether the district court has

subject matter jurisdiction over criminal charges filed against a 21-year-old

qU-3er4ry

 

 

 
Supreme Court
OF
Nevapa

(Oh LUST oe

adult for delinquent acts committed as a 14-year-old. We conclude that,
based on the juvenile justice statutory scheme in NRS Chapter 62B, the
district court does not have subject matter jurisdiction over such charges.
The juvenile courts have exclusive original jurisdiction over children under
21 years of age who are alleged to have committed a delinquent act. NRS
62B.335(1)(a) allows the juvenile court to transfer to the district court for
criminal proceedings cases against adults 21 or older who committed
certain delinquent acts when the person was “at least 16 years of age but
less than 18 years of age.” But otherwise, the juvenile court loses
jurisdiction once a child turns 21, and the district court lacks jurisdiction
over any charges of delinquent acts, absent certain exceptions not
applicable here.! Therefore, when a child under the age of 16 commits a
delinquent act but is not charged until after turning 21, no court has
jurisdiction to hear the case.

Here, after he turned 21, appellant Hamza Zalyaul was charged
with committing delinquent acts as a 14-year-old. We conclude that the
judgment of conviction rendered by the district court is void for lack of
subject matter jurisdiction.

FACTS AND PROCEDURAL HISTORY

Zalyaul allegedly sexually assaulted a family friend, S.D., in
Las Vegas several times between June 2013 and September 2013, when
S.D. was 11 years old and Zalyaul was 14 years old. $.D. reported the abuse
to police in September 2013; however, no action was taken because Zalyaul
and his family had relocated to Morocco. No further steps were taken until

2019, when it was discovered through an unrelated investigation that

 

'This case does not concern, for example, certification of a child for
criminal proceedings as an adult under NRS 62B.390 and NRS 62B.400.

 

 

 
Supreme Court
OF
NevADA

iO) TANIA AB

Zalyaul had been living in Las Vegas since 2016. The investigation of the
2013 acts was reopened in February 2019. Zalyaul turned 21 in September
2019.

In October 2019, Zalyaul was charged by criminal complaint
with six counts of sexual assault with a minor under 14 years of age
stemming from the alleged 2013 acts—a category A felony if committed by
an adult. NRS 200.366. Zalyaul entered into a plea agreement in the
district court, in which he agreed to plead guilty to attempted sexual assault
and waive his right to appeal, and the State agreed to recommend
probation. The district court accepted the plea, entered a judgment of
conviction, and sentenced Zalyaul to 48 to 120 months in prison. Zalyaul
now appeals from the judgment of conviction, primarily arguing that the
district court lacked subject matter jurisdiction over his criminal case.

DISCUSSION

As a preliminary matter, the State contends that Zalyaul
waived any jurisdictional challenge by pleading guilty and waiving his right
to appeal.2 We reiterate that subject matter jurisdiction cannot be waived,
even if a plea agreement waives the right to appeal or specifically waives
jurisdictional challenges. See, e.g., Colwell v. State, 118 Nev. 807, 812, 59
P.3d 463, 467 (2002) (“[Slubject-matter jurisdiction is not waivable, and a

court’s lack of such jurisdiction can be raised for the first time on appeal.”).

 

“The State also contends that this court does not have jurisdiction to
consider this appeal. We conclude this argument lacks merit, as Zalyaul is
appealing his judgment of conviction from his guilty plea. See NRS
177.015(4) (stating that a defendant may appeal from a guilty plea “upon
reasonable constitutional, jurisdictional, or other grounds that challenge
the legality of the proceedings”).

 

 

 
Supreme Court
OF
Nevaba

(Oy M47 127 Nev. 175,
183, 251 P.38d 163, 168 (2011) (internal quotation marks omitted). “[I]f the
district court lacks subject matter jurisdiction, the judgment is rendered
void.” Id. at 179, 251 P.3d at 166. Subject matter jurisdiction is a question
of law, which we review de novo. Ogawa v. Ogawa, 125 Nev. 660, 667, 221
P.3d 699, 704 (2009).

Zalyaul argues that the juvenile court had exclusive jurisdiction
over his alleged delinquent acts pursuant to NRS 62B.330 but was divested
of jurisdiction once he turned 21. And because the district court lacks
jurisdiction over any delinquent acts committed by juveniles, with certain
inapplicable exceptions, Zalyaul contends, he could not be criminally
charged for those delinquent acts in district court. The State agrees that
the juvenile court did not have jurisdiction over the charges against Zalyaul
because he was not apprehended until after 21 years of age and thus was
not a child within the meaning of the juvenile justice statutes. The State
further contends that because the juvenile court did not have jurisdiction,
the district court must have had jurisdiction, as some court must have
jurisdiction over Zalyaul, and jurisdiction was thus proper with the district
court.

NRS 62B.330(1) grants the juvenile courts “exclusive original
jurisdiction over a child... who is alleged or adjudicated to have committed
a delinquent act.” (Emphasis added.) A “delinquent act” includes, as
relevant here, “an act designated a criminal offense pursuant to the laws of
the State of Nevada,” NRS 62B.330(2)(c), unless the act is deemed not to be
delinquent under NRS 62B.330(3) (listing specific “acts ... deemed not to

be a delinquent act” and therefore not within the juvenile court’s

 

 

 
Supreme Court
OF
NEVADA

(OP 19a7 A, see

jurisdiction). And a “child” is defined, in part, as “[al person who is less than
21 years of age and subject to the jurisdiction of the juvenile court for an
unlawful act that was committed before the person reached 18 years of age.”
NRS 62A.030(1)(b) (emphasis added).

It is undisputed that if Zalyaul was charged before he turned
21, he would have fallen squarely within the juvenile court’s jurisdiction
because the acts alleged to have been committed when he was 14 years old
are designated as criminal offenses (sexual assault under NRS 200.366) and
are delinquent acts not otherwise excluded from the juvenile court’s
jurisdiction. However, because the criminal complaint was not filed until
Zalyaul was 21 years old, he is no longer a “child” over which the juvenile
court has exclusive jurisdiction under NRS 62B.330.

Juvenile courts also have limited jurisdiction over certain
adults charged with delinquent acts. Pursuant to NRS 62B.335(1), if the
delinquent act “would have been a category A or B felony if committed by
an adult” but was committed by a person between the ages of 16 and 18,
and the person is identified by law enforcement before reaching 21 years of
age but is not apprehended until after reaching 21 years of age, the juvenile
court has jurisdiction to conduct a hearing. In such cases, the juvenile court
must decide whether to dismiss the charges or transfer the case “for proper
criminal proceedings to any court that would have jurisdiction over the
delinquent act if the delinquent act were committed by an adult.” NRS
62B.335(4). However, because Zalyaul was charged with committing the
delinquent acts when he was 14, not when he “was at least 16 years of age
but less than 18 years of age,” he does not fall within the juvenile court’s

limited jurisdiction under NRS 62B.335(1).

at

 

 

 
Supreme Court
OF
NEVADA

(0) 1Wa7A, ERE

Notwithstanding the juvenile courts’ exclusive jurisdiction over
delinquent acts, the State contends that if a juvenile has not been charged
with delinquent acts by the time he or she turns 21, then those acts
automatically transform into criminal offenses that may be prosecuted in
the district court. We reject this contention for several reasons.

First, such an argument is belied by the statutory scheme
because it would completely eviscerate the need for NRS 62B.335. In re
Estate of Thomas, 116 Nev. 492, 495, 998 P.2d 560, 562 (2000) (“[Clourts
should avoid construing statutes so that any provision or clause is rendered
meaningless.”). Additionally, NRS 62B.370(1) requires the district court to
“transfer a case and record to the juvenile court if, during the pendency of a
proceeding involving a criminal offense, it is ascertained that the person
who is charged with the offense was less than 18 years of age when the
person allegedly committed the offense.” The only exception to this rule is
‘if the proceeding involves a criminal offense: (a) [e]xcluded from the
original jurisdiction of the juvenile court pursuant to NRS 62B.330; or
(b) [tlransferred to the court pursuant to NRS 62B.335.” NRS 62B.370(2).
Thus, because the district court is required to transfer a case to the juvenile
court where a child committed a delinquent act, the plain language of the
statute demonstrates that a district court does not have jurisdiction over
the delinquent act.

Moreover, when looking at what constitutes a delinquent act,
we conclude that the Legislature intended for it to mean something other
than a criminal act. See NRS 62B.335(1)(b) (“[t]he delinquent act would
have been a category A or B felony if committed by an adult” (emphasis
added)); see also NRS 62B.335(4)(b) (stating that the juvenile court may

“lt]ransfer the case for proper criminal proceedings to any court that would

 

 

 
Supreme Court
OF
Nevaba

(Oy UATA enter

have jurisdiction over the delinquent act if the delinquent act were
committed by an adult” (emphasis added)). Accordingly, the fact that the
district court has jurisdiction over criminal cases does not automatically
confer on the district court jurisdiction over delinquent acts once the alleged
perpetrator turns 21. A proceeding under the juvenile justice statutes “[ils
not criminal in nature.” NRS 62D.010(1)(a); see also NRS 62E.010(1) (“A
child who is adjudicated [delinquent] is not a criminal and any adjudication
is not a conviction....”). Therefore, while the State’s contention that some
court must have jurisdiction is true for criminal acts, the same is not true
for delinquent acts. Battiato v. Sheriff, Clark Cty., 95 Nev. 361, 362, 594
P.2d 1152, 1153 (1979) (noting that district courts “have original
jurisdiction of all criminal cases except as otherwise provided by law”
(emphasis added)); State v. Barren, 128 Nev. 337, 340, 279 P.3d 182, 184
(2012) (stating that “some court always has jurisdiction over a criminal
defendant” (emphasis added)).

Finally, the policy behind juvenile courts also supports the
interpretation that district courts do not have jurisdiction over delinquent
acts. “The Juvenile Court is theoretically engaged in determining the needs
of the child and of society rather than adjudicating criminal conduct. The
objectives are to provide measures of guidance and rehabilitation for the
child and protection for society, not to fix criminal responsibility, guilt and
punishment.” Kent v. United States, 383 U.S. 541, 554 (1966). Thus, it is
not inconceivable that “the [Llegislature would prioritize this policy for
juvenile offenders who have matured into adulthood—in hopes they would
leave behind their delinquent past.” State v. Neukam, 189 N.E.3d 152, 155
(ind. 2022).

 

 

 
Supreme Court
OF
Nevapa

Wy) 1947 ote

When introducing Senate Bill (S.B.) 235 (which later became
NRS 62B.335), Deputy District Attorney Jo Lee Wickes explained that the
purpose of 8.B. 235 was to remedy a current gap in jurisdiction over a
person who is more than 21 years of age but who committed delinquent acts
as a juvenile. Hearing on $.B. 235 Before the Assemb. Judiciary Comm..,
75th Leg., at 17 (Nev., Apr. 22, 2009) (statement of Jo Lee Wickes, Deputy
District Attorney, Juvenile Division, Washoe County District Attorney’s
Office). Specifically, she stated:

Currently under Nevada law there is a gap in the
statutes: if a juvenile under the age of 18 commits
a very serious felony—this bill is designed to
address class A and B felonies, things such as
sexual assault, battery with a deadly weapon, and
robbery with a deadly weapon—and they are not
apprehended or identified as the alleged
perpetrator until after they are 21 years of age,
there is currently no jurisdiction by any court in the
State of Nevada to pursue any delinquent or
criminal sanctions against that person. This is a
gap in the legislation of our state. Senate Bill 235
is designed to fill that gap.

Id. Accordingly, the statutory scheme and legislative history demonstrate
that the Legislature considered that the district court would lack
jurisdiction over delinquent acts and specifically opted only to provide
jurisdiction in district court over adults who are alleged to have committed
certain delinquent acts when they were 16 to 18 years old. Further
rebutting the State’s claim, the Legislature logically would not have enacted
NRS 62B.335 if the district court already had automatic jurisdiction.
Absent express conferral, the likeliest explanation is not that the
Legislature intended for district courts to have jurisdiction, but rather that
it intended for them to lack jurisdiction. Sonia F. v. Kighth Judicial Dist.
Court, 125 Nev. 495, 499, 215 P.3d 705, 708 (2009) (“[W}here the Legislature

 

 

 
SUPREME CouRT

OF

NEVADA

10) ISAT,

has, for example, explicitly applied a rule to one type of proceeding, this
court will presume it deliberately excluded the rule’s application to other
types of proceedings.”).

Because a delinquent act is not a criminal act and the
Legislature has provided exclusive jurisdiction over delinquent acts to the
juvenile courts, we conclude that jurisdiction over delinquent acts is not
proper with the district court unless the case is transferred by the juvenile
court to the district court for criminal proceedings pursuant to its statutory
authority.

CONCLUSION

We conclude that juvenile courts have exclusive jurisdiction
over delinquent acts. Because Zalyaul committed a delinquent act when he
was 14 years of age and NRS 62B.335(1)(a) does not provide for any court's
jurisdiction over adults aged 21 or older who committed delinquent acts
when they were under 16 years of age, the district court lacked jurisdiction.
Accordingly, we vacate the district court’s judgment of conviction for lack of

subject matter jurisdiction.®

jeo\eur bee id.

 

 

Hardesty
We concur:
AVG 8 5 J. LA 2 J.
Stiglich Herndon

 

3Our disposition of this issue renders it unnecessary to address
Zalyaul’s other assignments of error.